Citation Nr: 1536452	
Decision Date: 08/26/15    Archive Date: 09/04/15

DOCKET NO.  10-30 460	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUES

1.  Entitlement to service connection for prostate cancer, to include as due to herbicide exposure. 

2.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Veteran represented by:	California Department of Veterans Affairs


ATTORNEY FOR THE BOARD

L. Jeng, Counsel



INTRODUCTION

The Veteran served on active duty in the United States Navy from September 1971 to August 1975. 
 
This case comes before the Board of Veterans' Appeals (the Board) on appeal from an August 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, which granted the Veteran's claim for PTSD and assigned a 30 percent disability evaluation and denied the claim of entitlement to service connection for prostate cancer.  Thereafter in a January 2010 rating decision, the RO increased the disability evaluation for PTSD to 50 percent disabling effective the date of service connection.  Since the RO did not assign the maximum disability rating possible, the appeal for a higher disability evaluation remains before the Board.  AB v. Brown, 6 Vet. App. 35 (1993) (noting that where a claimant has filed a notice of disagreement as to an RO decision assigning a particular rating, a subsequent RO decision assigning a higher rating, but less than the maximum available benefit does not abrogate the pending appeal).

Jurisdiction of the matter has since been transferred to the RO in Oakland, California. 

This appeal was processed using the Virtual VA/VBMS paperless claims processing system.  Accordingly, any future consideration of this Veteran's case should take into consideration the existence of these electronic records.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

In his July 2010 VA Form 9, Appeal to Board of Veterans' Appeals, the Veteran requested a travel board hearing.  Then in an October 2011 correspondence, he requested a videoconference hearing.  In its February 2015 statement, the Veteran's representative reiterated the Veteran's desire for a Board hearing as reflected in his VA Form 9.  A hearing on appeal will be granted to an appellant who requests a hearing and is willing to appear in person.  38 C.F.R. § 3.103(c) (2015). 

Accordingly, the case is REMANDED for the following action:

Schedule the Veteran for a videoconference hearing at a convenient facility before a Veterans Law Judge.  All correspondence, to specifically include any letters notifying the Veteran of the scheduled hearing, should be associated with the claims folder.  If the Veteran wishes to withdraw his hearing request, he should do so in writing at the RO.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).


